Citation Nr: 0211048	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  98-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to assistance in the acquisition of specially 
adapted housing or entitlement to a special home adaptation 
grant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1951, and from May 1957 to May 1973.  

This matter came before the Board of Veterans' Appeals 
(Board) from a December 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied the veteran's claim of entitlement to 
assistance in the acquisition of specially adapted housing 
and entitlement to a special home adaptation grant. 

The veteran appears to have raised claims of entitlement to 
service connection for various disabilities, to include the 
residuals of the removal of a rib, nephritis, post traumatic 
stress disorder (PTSD), a ventral hernia, chronic fatigue 
syndrome, loss of teeth, chronic cystitis, the residuals of 
transurethral resection of the prostate gland (TURPs), and 
multiple joint arthritis (see his statement dated in May 
2001, received on June 4, 2001).  These claims are referred 
to the RO for appropriate action.


REMAND

Initially, a review of the claims folder reveals that in May 
2001, the veteran expressed disagreement with the initial 
evaluation assigned for service-connected prostate cancer 
secondary to Agent Orange exposure (established by RO 
decision of April 2001, an evaluation of 100 percent was 
assigned from December 1998 to November 1999, with a 
noncompensable evaluation assigned thereafter).  Given that 
he has filed such a notice of disagreement, a Statement of 
the Case should be issued by the RO regarding this issue.  
See 38 C.F.R. § 19.26 (2001); Manlincon v. West, 12 Vet. App 
238 (1999) (a notice of disagreement initiates review by the 
Board of the RO's denial, thus, the next step is for the RO 
to issue a statement of the case on the denial of the issue).

Turning to the claim currently in appellate status, the Board 
notes that evidence pertinent to this claim of entitlement to 
assistance in the acquisition of specially adapted housing or 
entitlement to a special home adaptation grant has been 
associated with the claims folder since the issuance of the 
most recent August 2000 Supplemental Statement of the Case, 
before the July 2002 certification to the Board, and prior to 
the transfer of the records to the Board (also July 2002).  
This evidence includes records of treatment received at the 
Tampa VA hospital in January and May 2002 which included the 
veteran's complaints of lower extremity weakness.  

In this regard, the Board notes that the RO shall issue a 
Supplemental Statement of the Case when additional pertinent 
evidence is received after the issuance of a Statement of the 
Case or the most recent Supplemental Statement of the Case 
and before an appeal is certified to the Board and the record 
transferred to the Board.  See 67 Fed. Reg. 3099 (Jan. 23, 
2002) (to be codified as amended at 38 C.F.R. § 19.31).  As 
such, a Supplemental Statement of the Case must be issued by 
the RO prior to appellate adjudication.

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  See 
also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). 
Therefore, the RO should also undertake any additional 
development and notification action deemed warranted by the 
record.

Finally, and significantly, it is noted that in his 
substantive appeal received in December 1998, the veteran had 
requested a hearing before a member of the Board at the RO 
(i.e. a Travel Board hearing).  As there is no indication 
that he has withdrawn this request, a Travel Board hearing 
should be scheduled.

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should issue a Statement of 
the Case to the veteran with respect to 
the claim of entitlement to an initial 
compensable evaluation from November 1, 
1999, for the service-connected prostate 
cancer secondary to Agent Orange 
exposure.  The veteran should be informed 
of the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place this issue in appellate status. 
38 C.F.R. § 19.26 (2001).

2.  The RO should undertake any 
additional development and notification 
action deemed warranted by the record, 
consistent with the dictates of the VCAA 
and 66 Fed. Reg. 45, 630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

3.  The RO should also review the 
evidence associated with the record 
subsequent to the August 2000 
supplemental statement of the case and 
again consider the claim of entitlement 
to assistance in the acquisition of 
specially adapted housing or entitlement 
to a special home adaptation grant.  He 
should be furnished a Supplemental 
Statement of the Case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
fully sets forth the evidence and the 
controlling law and regulations pertinent 
to this appeal.  

4.  Thereafter, the RO should schedule 
the veteran for a Travel Board hearing 
and properly notify him of this hearing.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2001). 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




